            Case5:20-cv-01213-OLG
            Case 5:20-cv-01213-OLG Document
                                   Document10
                                            9 Filed
                                              Filed12/14/20
                                                    01/22/21 Page
                                                             Page21of
                                                                   of21




 X




FRIS CHKN, LLC                                                       Jan. 22, 2021
